Carr, Judge,
dissenting.
{¶ 31} I respectfully dissent. I agree with the majority of appellate courts, which have concluded that aggravated robbery in violation of R.C. 2911.01(A)(1) is a strict-liability offense with regard to its deadly-weapon element. I believe that the legislature intended to punish more harshly those offenders who display, brandish, indicate possession of, or use a weapon during the commission or attempted commission of a theft offense, irrespective of any culpable mental state with regard to the weapon. Accordingly, I would conclude that the trial court did *638not commit any error. I would affirm his convictions for aggravated robbery, as well as the companion firearm specifications.